Order entered July 12, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00261-CV

             IN THE INTEREST OF A.B. AND E.B., CHILDREN

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-53861-2020

                                     ORDER

      On June 1, 2021, court reporter Jan Dugger informed the Court that

appellant had neither requested, nor made arrangements to pay for, the reporter’s

record. Accordingly, we directed appellant to file written verification he had

requested the record and paid or made arrangements to pay for the record or was

entitled to proceed without payment of costs under Texas Rule of Civil Procedure

145. Appellant responded by submitting a copy of his request for the reporter’s

record. The request was filed with the trial court clerk on May 11, 2021.

      Because it appears Ms. Dugger may not have received the request and might

not have informed appellant of the cost for the record as a result, we ORDER Ms.
Dugger to file, no later than July 22, 2021, written verification she notified

appellant of the cost for the record, the date of notification, and whether payment

or payment arrangements have been made.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Dugger and the parties.

                                            /s/    KEN MOLBERG
                                                   JUSTICE